Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 2, 5, 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niihara et al (CN 106797071A), hereinafter Niihara.
Regarding claim 1, Niihara (Figures 28 and 29) teaches an antenna assembly 214 for installation on a spoiler 211 of a vehicle, the antenna assembly comprising a substrate 213 having an inner surface and an outer surface, the outer surface configured to be coupled to an interior surface of the spoiler of the vehicle, the substrate including an upper substrate portion, a lower substrate portion and a rear substrate portion between the upper substrate portion and the lower substrate portion, the upper and lower substrate portions being oriented generally horizontally, the rear substrate portion being oriented generally vertically;
an antenna element 212 coupled to the substrate, the antenna element including an upper antenna portion, a lower antenna portion and a rear antenna portion between the upper antenna portion and the lower antenna portion, the upper antenna portion provided on the upper substrate portion, the lower antenna portion provided on the lower substrate portion, the rear antenna portion provided on the rear substrate portion.
	Niihara does not explicitly teach that the antenna element including antenna members in a serpentine antenna pattern including cross members extending across the substrate and lateral members extending between the cross members.
	However, Niihara (Figure 22) teaches an antenna element including antenna members in a serpentine antenna pattern including cross members 75Bd2 extending across the substrate 72 and lateral members 75Bdi extending between the cross members.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna element of Niihara to include antenna members in a serpentine antenna pattern including cross members and lateral members, as taught by Niihara (Figure 22), doing so would widen the frequency bands of operation for optimum antenna performance.
Regarding claim 2, as applied to claim 1, Niihara (Figure 28) shows that the upper antenna portion is angled approximately perpendicular to the rear antenna portion and the lower antenna portion is angled approximately perpendicular to the rear antenna portion.
Regarding claim 5, as applied to claim 1, Niihara teaches the claimed invention except explicitly mention that the antenna element includes a plurality of stub portions between the cross members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna element of Niihara with a plurality of stub portions between the cross members to widen frequency bands of operation for optimum antenna performance.
Regarding claim 8, as applied to claim 1, Niihara (Figure 28) teaches that the substrate 213 includes a flexible film, the antenna members 212c and 212d being metallized copper conductors on the flexible film.
Regarding claim 9, as applied to claim 1, Niihara (Figure 28) teaches that the antenna element 212 has a height defined between the upper antenna portion and the lower antenna portion, the rear antenna portion defining a majority of the height of the antenna element.
Regarding claim 10, as applied to claim 9, Niihara (Figure 28) teaches that the upper antenna portion defines at least a portion of the height of the antenna element.
Regarding claim 11, as applied to claim 1, Niihara (Figure 4a) teaches that the antenna element 31 includes a ground 21d configured to be electrically grounded to the frame of the truck.	
Regarding claim 12, as applied to claim 1, Niihara teaches the claimed invention having  a feed point 13 coupled to the antenna element 14 (Figure 2a) and a ground 21d (Figure 4a) configured to be electrically grounded to the frame of the truck.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a feed cable having a feed line electrically coupled to the antenna element for powering the antenna.
Regarding claim 16, as applied to claim 1, Niihara (Figure 28) teaches that the antenna element 212 is C-shaped having an open front end between the upper and lower antenna portions opposite the rear antenna portion.
Regrading claim 17, Niihara (Figures 28 and 29) teaches an antenna assembly 210 for a vehicle 201, the antenna assembly comprising an antenna housing 211 having an upper wall, a lower wall, and a rear wall between the upper wall and the lower wall, the antenna housing forming a spoiler of the vehicle, the antenna housing having an interior enclosure defined by the upper wall, the lower wall, and the rear wall; and an antenna assembly 214 received in the interior enclosure, the antenna assembly including a substrate 213 and an antenna element 212 coupled to the substrate; the substrate having an inner surface and an outer surface, the outer surface being coupled to the antenna housing, the substrate including an upper substrate portion, a lower substrate portion and a rear substrate portion between the upper substrate portion and the lower substrate portion, the upper and lower substrate portions being oriented generally horizontally, the rear substrate portion being oriented generally vertically, the upper substrate portion coupled to the upper wall, the rear substrate portion coupled to the rear wall, the lower substrate portion coupled to the lower wall; the antenna element 212 including an upper antenna portion, a lower antenna portion and a rear antenna portion between the upper antenna portion and the lower antenna portion, the upper antenna portion provided on the upper substrate portion, the lower antenna portion provided on the lower substrate portion, the rear antenna portion provided on the rear substrate portion.
	Niihara does not explicitly mention that the antenna element including antenna members in a serpentine antenna pattern including cross members extending across the substrate and lateral members extending between the cross members.
However, Niihara (Figure 22) teaches an antenna element including antenna members in a serpentine antenna pattern including cross members 75Bd2 extending across the substrate 72 and lateral members 75Bdi extending between the cross members.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna element of Niihara to include antenna members in a serpentine antenna pattern including cross members and lateral members, as taught by Niihara (Figure 22), doing so would widen the frequency bands of operation for optimum antenna performance.
Regarding claim 18, as applied to claim 17, Niihara (Figure 28a) teaches that the antenna housing 211 is configured to be coupled to a cab of the vehicle above a rear window of the vehicle.
3.	Claims 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niihara in view of Funatsu et al (EP 3 139 440 A1), hereinafter Funatsu.
Regarding claim 13, Niihara teaches the claimed invention, as applied to claim 1 above, except explicitly mention that the antenna element operates as an AM/FM antenna element, the antenna assembly further comprising a secondary antenna element coupled to the substrate, the secondary antenna element operating as a digital audio broadcasting (DAB) antenna element.
Funatsu (Figure 2) teaches an antenna assembly for installation on a spoiler of a vehicle comprising a first antenna element 10 operates as an AM/FM antenna element, and a secondary antenna element 20 coupled to the substrate, the secondary antenna element operating as a digital audio broadcasting (DAB) antenna element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna assembly of Niihara with first antenna operating as AM/FM antenna element and a second antenna operating as a DAB antenna element, as taught by Funatsu, doing so would enable support for multiple applications. 
Regarding claim 15, as applied to claim 13, Funatsu teaches feed point 14 electrically coupled to the antenna element 10 and feed point electrically coupled to the secondary antenna element 20.  
Niihara/Funatsu does not explicitly mention a feed cable having a feed line electrically coupled to the antenna element and the secondary antenna element.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a feed cable having a feed line electrically coupled to the antenna element for powering the antenna.
Regarding claim 19, Niihara (Figures 28 and 29) teaches an antenna assembly 214 for installation on a spoiler 211 of a vehicle 201, the antenna assembly comprising a substrate 213 having an inner surface and an outer surface, the outer surface configured to be coupled to an interior surface of the spoiler of the vehicle, the substrate including an upper substrate portion, a lower substrate portion and a rear substrate portion between the upper substrate portion and the lower substrate portion, the upper and lower substrate portions being oriented generally horizontally, the rear substrate portion being oriented generally vertically; a primary antenna element 212 coupled to the substrate, the primary antenna element including an upper antenna portion, a lower antenna portion and a rear antenna portion between the upper antenna portion and the lower antenna portion, the upper antenna portion provided on the upper substrate portion, the lower antenna portion provided on the lower substrate portion, the rear antenna portion provided on the rear substrate portion, the primary antenna element operating as AM/FM antenna element.
Niihara does not explicitly mention that the primary antenna element including primary antenna members in a serpentine antenna pattern including cross members extending across the substrate and lateral members extending between the cross members.
However, Niihara (Figure 22) teaches an antenna element including antenna members in a serpentine antenna pattern including cross members 75Bd2 extending across the substrate 72 and lateral members 75Bdi extending between the cross members.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna element of Niihara to include antenna members in a serpentine antenna pattern including cross members and lateral members, as taught by Niihara (Figure 22), doing so would widen the frequency bands of operation for optimum antenna performance.
Niihara does not explicitly mention a secondary antenna element coupled to the substrate, the secondary antenna element operating as a digital audio broadcasting (DAB) antenna element.
Funatsu (Figure 2) teaches an antenna assembly for installation on a spoiler of a vehicle comprising a first antenna element 10 operates as an AM/FM antenna element, and a secondary antenna element 20 coupled to the substrate, the secondary antenna element operating as a digital audio broadcasting (DAB) antenna element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna assembly of Niihara with first antenna operating as AM/FM antenna element and a second antenna operating as a DAB antenna element, as taught by Funatsu, doing so would enable support for multiple applications. 

Allowable Subject Matter
4.	Claims 3, 4, 6, 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Niihara fails to specifically teach that the upper antenna portion includes at least one crossmember and at least one lateral member, the rear antenna portion including at least one crossmember and at least one lateral member, the lower antenna portion including at least one crossmember and at least one lateral member.
Regarding claim 4, Niihara fails to specifically teach that the upper antenna portion including one of the cross members proximate to the upper corner, the lower antenna portion including one of the cross members proximate to the lower corner.
Regarding claim 6, Niihara fails to specifically teach that the upper antenna portion includes at least one stub portion, the rear antenna portion includes at least one stub portion, and the lower antenna portion includes at least one stub portion.
Regarding claim 7, Niihara fails to specifically teach that the antenna element includes cross stub portions parallel to the cross members and coupled to corresponding lateral members, and wherein the antenna element includes lateral stub portions parallel to the lateral members and coupled to corresponding cross members.
Regarding claims 14 and 20, Niihara/Funatsu fails to further teach that the secondary antenna element includes an upper DAB portion, a lower DAB portion, and a rear DAB portion between the upper DAB portion and the lower DAB portion, the upper DAB portion provided on the upper substrate portion, the lower DAB portion provided on the lower substrate portion, and the rear DAB portion provided on the rear substrate portion.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamaguchi et al (JP 2017-168938A) discloses an antenna assembly for installation on a spoiler of a vehicle.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845